 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDOERTEL BREWING COMPANY AND LOUISVILLE BREWERS ASSOCIATIONandDISTRICT No. 27, INTERNATIONAL ASSOCIATION OF MACHINISTSLOUISVILLE BUILDING & CONSTRUCTION TRADES COUNCILandDISTRICTNo. 27,INTERNATIONAL ASSOCIATION OF MACHINISTSFALLS CITIES CARPENTERS DISTRICTCOUNCILOF THE UNITEDBROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA,AFLandDISTRICTNo. 27,INTERNATIONAL ASSOCIATION OF MACHINISTS.Cases Nos.9-CA-168,9-CB-41,and .9-CB-42.March 1,1951.Decisionand OrderOn September 29, 1950, Trial Examiner ReevesR. Hilton issuedhis Intermediate Report in the above-entitled proceeding, finding thatRespondents Oertel and Carpenters had engagedin and were engag-ing in certain unfair labor practices and recommending that they ceaseand desist therefrom and take certain affirmative action as set forth inthe copy of the Intermediate Report attached hereto.The TrialExaminer also found that Respondents Association and Council hadnot engaged in certain other alleged unfair labor practicesand rec-ommended dismissal of the complaint as to these Respondents.There-after, the General Counsel and Respondents Oertel and Carpentersfiled exceptions to the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings of the TrialExaminer andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadopts the recommendations of the Trial Examiner, with the addi-tions set forth below :1.The General Counsel has excepted to the Trial Examiner'sfailureto find that Respondent Council, as well as Respondent Carpenters,caused Respondent Oertel discriminatorily to discharge the fourmachinists involved herein.The Respondent Councilis comprisedof various local building trades unions.The General Counsel con-tends that the Respondent Council became liable for causing the dis-charges as a result of certain statements made by Hudson, who at thetime was president of the Council as wellas business representativeof Local 369, Electrical Workers, Union, which was a councilmember,and represented the electricians employed by Respondent Oertel.Hudson had participated in discussions with Respondent Oertel rela-tive to the dispute about whether certain equipmentinstallation work'Pursuant to the provisions of Section 3 (b) of the Act,the National Labor RelationsBoard has delegated its powers in connection with this case to a three-member panel[Members Houston, Murdock, and Styles].93 NLRB No. 78. OERTEL BREWINGCOMPANY531should be performed by machinists 2 or by members of the RespondentCarpenters, and the statements in question were made during thesediscussions.Hudson at no time during these discussions representedhimself as speaking on behalf of the Respondent Council, and repre-sentatives of Respondent Oertel apparently understood that Hudsonwas speaking for the Electrical Workers, and not for the RespondentCouncil.We have considered the entire record in this case and,although the matter is not entirely free from doubt, we are of theopinion that Hudson participated in the discussions as a representa-tive of the Electrical Workers, and that his statements were not madefor and cannot be attributed to the Respondent Council.We findtherefore, that the Respondent Council did not violate Section 8 (b)(2) of the Act, and accordingly we shall, as did the Trial Examiner,dismiss this allegation of the complaint.OrderUpon the basis of the entire record in the case, and pursuant to Sec-tion 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that :1.Oertel Brewing Company, a corporation, its officers, agents,successors, and assigns, shall :(a)Cease and desist from:(1)Discouraging membership in District No. 27, InternationalAssociation of Machinists, or in any other labor organization of itsemployees, or encouraging membership in Falls Cities CarpentersDistrict Council of the United Brotherhood of Carpenters and Joinersof America, AFL, or in any other labor organization of its employees,by discharging any of its employees or discriminating in any othermanner in regard to their hire or tenure of employment or any termsor conditions of employment.(2) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist District No. 27, InternationalAssociation of Machinists, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to'The Machinists claimed this work on the basis of its contractwith Oertel.On June 17,1948, after an election conducted pursuant to Section 9 (e) (1) of theAct, the Board issuedits certification of results authorizing the Machinists to make an agreement requiring mem-bership in the Machinists as a condition of employment.(Louisville Brewers Association,Case No 9-UA-520.)Section 2 of the agreement,set forth in the Intermediate Report,provides that certain work shall be performed"by qualified employees who are in accordwith the articles of this agreement and a partof the" Machinists.However, this clause isconcerned with the matter of work jurisdiction and not with the question of union member-ship.The latter subject is set forth in section 3 of the agreement and provides only thatupon request the Machinists will furnish competent help, if possible, and that any person soemployed shall within 30' days'become and remain a member in good standing of theMachinists. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment, authorized in Section 8 (a) (3) of the Act.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Post at its plant in Louisville, Kentucky, copies of the noticeattached hereto as Appendix A.3Copies of said notice, to be fur-nished by the Regional Director for the Ninth Region, shall, afterbeing duly, signed by Respondent Oertel's representative, be postedby it immediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent Oertel to insure that said noticesare not altered, defaced, or covered by any other material.(2)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.2.Falls Cities Carpenters District Council of the United Brother-hood of Carpenters and Joiners of America, AFL, its officers, repre-sentatives, and agents, shall :(a)Cease and desist from:(1)Causing or attempting to cause, by picketing or threateningto picket, Oertel Brewing Company, its officers, agents, successors,or assigns, to discharge or otherwise discriminate against its em-ployees because they are not members of Falls Cities CarpentersDistrict Council of the United Brotherhood of Carpenters and Joiners'of America, AFL, except in accordance with Section 8 (a) (3) ofthe Act.(2) In any other manner causing or attempting to cause OertelBrewing Company, its officers, agents, successors, or assigns, to dis-criminate against its employees in violation of Section 8 (a) (3) ofthe Act.(b)Take the following affirmative action which the undersignedfinds will effectuate the policies of the Act :(1)Post at its offices, if any, at Louisville, Kentucky, and wherevernotices to its members are customarily posted, copies of the noticeattached hereto as Appendix B 4 Copies of said notice, to be fur-' In the event this Order is enforced by a United States Court of Appeals,there shall beinserted before the words "A Decision anal Order,"the words,"A Decree of the UnitedStates Court of Appeals Enforcing "4In the event this Order is enforced by a United States Court of Appeals, there shallbe inserted before the words "A Decision and Order,"the words,"A Decree of the UnitedStates Court of Appeals Enforcing." OERTEL BREWING COMPANY533nished by the Regional Director for the Ninth Region, shall, afterbeing duly signed by said Union's representatives, be posted by itimmediately upon receipt thereof, and be maintained by it for -aperiod of at least sixty (60) consecutive days thereafter, in con-spicuous places, including places where notices are customarily posted.Reasonable steps shall be taken by said Union to insure that suchnotices are not altered, defaced, or covered by any other material.(2)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.3.Oertel Brewing Company, its officers, agents, successors, and as-signs, and Falls Cities Carpenters District Council of the UnitedBrotherhood of Carpenters and Joiners of America, AFL, its officers,representatives, and agents, shall jointly and severally make wholeRobert L. Crutcher, James W. Douglas, Ralph W. Ohlman, and R. G.Thompson for any loss of pay each may have suffered because of thediscrimination against him, by payment to him of a sum of moneyequal to the amount he normally would have earned as wages fromJuly 6, 1949, the date he was discriminatorily discharged, to the dateof the completion of the installation of the machinery at RespondentOertel's project in Louisville, Kentucky, less his net earnings duringsaid period.5AND IT Is FURTHER ORDERED that the complaint be, and it hereby is,dismissed as to Louisville Brewers Association and Louisville Build-ing & Construction Trades Council.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in DISTRICT No. 27, INTER-NATIONAL ASSOCIATION OF MACHINISTS, or in any other labororganization, or encourage membership in FALLS CITIES CAR-PENTERS DISTRICT COUNCIL OF THE UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL, or in any other labororganization, by discriminatorily discharging any of our em-ployees or discriminating in any other manner in regard to theirhire or tenure of employment, or any terms or conditions ofemployment."As Respondent Oertel's construction project was completedin lessthana 3-monthperiod; the Board finds it unnecessary to apply the back-pay formula set forth In F. W.Woolworth Company,90 NLRB 289. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organi-zation, to join or assist DISTRICT No. 27, INTERNATIONAL ASSO-CIATION OF MACHINISTS, or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as authorized in Section 8 (a) (3) of the NationalLabor Relations Act.WE WILL MAKE Robert L. Crutcher, James W. Douglas, RalphW. Ohlman, and R. G. Thompson whole for any loss of pay suf-fered as a result of the discrimination against them.All our employees are free to become, remain, or to refrain frombecoming or remaining, members in good standing of the above-named union or any other labor organization, except to the extent thatthis right may be affected by agreements in conformity with Section8 (a) (3) of the Act.OERTEL BREWING COMPANY,Employer.Dated --------------------By ---------------------------------.(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF FALLS CITIES CARPENTERS DISTRICT COUN-CIL OF THE UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL, AND TO ALL EMPLOYEES OF OERTEL BREWINGCOMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause, or attempt to cause, by picketing, or bythreatening picket action, OERTEL BREWING COMPANY, its officers,agents, successors, and assigns, to discharge or otherwise dis-criminate against employees because they are not members ofFalls Cities Carpenters District Council of the United Brother-hood of Carpenters and Joiners of America, AFL, except inaccordance with Section 8 (a) (3) of the Act. OERTEL BREWINGCOMPANY535WE WILL NOT in any other manner cause or attempttocauseOERTEL BREWINGCOMPANY, its officers, agents,successors,or as-signs, to discriminate against employees in violation of Section8 (a) (3) of the Act.WE WILL MAKE Robert L. Crutcher, James W. Douglas, RalphW. Ohl"man, and R. G. Thompson whole for any loss of pay theymay have suffered because of the discrimination against them.FALLSCITiiisDISTRICTCARPENTERSCOUNCILOF THE UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,AFL,Union.Dated --------------------By ------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderMr. William A. McGowan,for the General Counsel.Mr. Herman Cohen,of Louisville, Ky., for Respondent Council and Carpenters.Mr. Grover Sales,of Louisville, Ky., for Respondent Oertel Brewing Company.Mr. James W. Stites,of Louisville, Ky., for Respondent Association.Mr. D. J. Omer,of Cleveland, Ohio, for District 27, IAM.STATEMENTOF THE CASEUpon charges duly filed by District No. 27, International Association of Ma-chinists, herein called the Machinists, the General Counsel of the National LaborRelations Board,' by the Regional Director for the Ninth Region (Cincinnati,Ohio), entered an order consolidating the cases and issued a consolidated com-plaintdated May 16, 1950, against Oertel Brewing, a corporation, and LouisvilleBrewersAssociation, an unincorporated association, herein called Oertel andthe Association, respectively, and against Louisville Building & ConstructionTrades Council and Falls Cities Carpenters District Council of the UnitedBrotherhood of Carpenters and Joiners of America, AFL, labor organizations,herein called the Council and Carpenters, respectively, alleging that RespondentsOertel and Association had engaged in and were engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (a) (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat.136, herein called the Act ; and the Respondents Council and Carpenters had en-gaged in and were engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (b) (2) and Section 2 (6) and (7) of the Act. Copiesof the complaint, the charges, the order of consolidation, and notice of hearingwere duly served upon each of the parties.With respect to the unfair labor practices, the complaint alleged in substancethat : On or about July 6, 1949, Oertel and the Association discharged fournamed employees, and thereafter refused to reinstate these employees, becauseof their nonmembership in and for the purpose of encouraging membership inthe Carpenters and discouraging membership in the Machinists; on or about'The General Counsel and his representative at the hearing are referred to as theGeneral Counsel ; the National Labor Relations Board is referred to as the Board. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 23, 1949, and thereafter, the Respondents Council and Carpenters attemptedto cause and did cause Oertel and the Association to discharge the four namedemployees because they were members of the Machinists and were not membersof the Carpenters.Thereby, Respondents Oertel and the Associatibn.violatedSection 8 (a) (1) and (3) of the Act, and Respondents Council and Carpentersviolated 8 (b) (2) of the Act.On or about May 19, 1950, Respondent Oertel filed an answer denying thatithad engaged in the commission of unfair labor practices as alleged in thecomplaint.On or about May 24, 1950, Respondent Association filed its answer denying:(1)That it has executed collective bargaining agreements on behalf of or asagent for Respondent Oertel; (2) that it is engaged in any business affectingcommerce; (3) that it is an employer as defined in the Act; and (4) that it hasengaged in the commission of any unfair labor practices ; affirmatively, theanswer alleges that the Association maintains an office in Louisville, Kentucky,where representatives of its members, Oertel, Falls Cities Brewing Company,herein called Falls Cities and Frank Fehr Brewing Company, herein called Fehrand representatives of various unions as well as the Association meet andnegotiate collective bargaining agreements but that the Association is not a partyto any such agreements and exercises no authority over members of the Asso-ciation or their employees and that the Association had nothing to do with thedischarge of the four employees of Oertel.Respondents Council and Carpenters duly filed a joint answer, undated, denyingthe commission of unfair labor practices.Pursuant to notice, a hearing was held at Louisville, Kentucky, on June 20and 21, 1950, before the undersigned Trial Examiner duly designated by theChief Trial Examiner.The General Counsel and all Respondents were repre-sented by counsel and the Machinists were represented by an internationalrepresentative.All parties participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues.At the close of the General Counsel'scase-in-chief, each of the Respondents moved to dismiss the complaint for lackof proof, which motions were taken under advisement by the undersigned.Forthe reasons stated below, the motions of Respondents Oertel and Carpenters are.now denied and the motions of Respondents Association and Council are herebygranted.. After the taking of evidence the undersigned granted, without objection,the General Counsel's motion to conform the pleadings to the proof in respect tomatters of form.The parties waived oral argument at the conclusion of thehearing.Thereafter, the General Counsel and Respondents Association andOertel filed briefs with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent Association of Louisville, Kentucky,is anunincorporatedassocia-tion comprised of three companies, Respondent Oertel, Falls Cities, and Fehr,each of which is engaged in the brewing of beer in Louisville, Kentucky.TheAssociation has no formal constitution or bylaws and is not registered withthe secretary of state of Kentucky.For a number of years Respondent Associa-tion has assisted its members in the handling of various trade and industrialproblems, including labor relations.Respondent Association functions through OERTEL BREWING COMPANY537its board of directors composed of a chairman and one representative designatedby each of its members,and employs an executive secretary and a stenographer.Respondent Association conducts negotiations with various labor organizationsand when an agreement is reached with a particular labor organization a singlecontract is executed by the members with that organization.Although Re-spondent Association is not a party to any collective bargaining contracts, it isauthorized to agree to"minor demands"presented by labor organizations inthe course of negotiations,but important matters requiring decision by themembers or a particular member are, accordingly, presented to representativesof such members or member for decision.After the execution of an agreement,the enforcement or application of its terms is the responsibility of each memberand the labor organization.Admittedly, Respondent Association is not engagedin the purchase of any raw materials or supplies used in the brewing of beernor does it brew or distribute beer.Respondent Oertel Brewing Company is incorporated under the laws of theState of Kentucky and maintains its office and brewery in Louisville,Kentucky,where it is engaged in the brewing, bottling, and distribution of beer. In theconduct of its business operations,Oertel, during the year 1949,purchased rawmaterials,supplies,and equipment valued in excess of$500,000, of which in excessof 50 percent was shipped to it from places outside the State of Kentucky. Inthe same period, Oertel brewed,bottled, and distributed beer valued in excessof $2,000,000, of which in excess of 18 percent was shipped in interstate com-merce from its brewery to places outside the State of Kentucky.RespondentOertel raises no question concerning the jurisdiction of the Board over itsoperations.Falls Cities Brewing Company and Frank Fehr Brewing Company are Ken-tucky corporations and maintain separate plants in Louisville, Kentucky, wherethey are engaged in the brewing, bottling, and distribution of beer.During theyear 1949, each purchased raw materials, supplies, and equipment valued inexcess of$2,000,000, of which a great percentage was shipped to their plantsfrom places outside the State of Kentucky.During the same period eachcompany brewed, bottled, and distributed beer valuedin excessof $2,000,000,of which a large percentage was shipped in interstate commerce from their plantsto places outside the State of Kentucky.Respondent Association denies that it is engaged in commerce as defined inSection 2 (6) and (7) of the Act, or that it is an employer within the meaningof Section 2 (2) of the Act. Consistent with Board policy,' the undersignedfinds that in passing upon the jurisdictional issue herein,Respondent Associa-tion and its members must be regarded as a single enterprise.That the totalityof the operations in volume and character of all members of the Association hasa substantial effect on interstate commerce is apparent. It is also clear thatRespondent Association,although it may be a loosely knit organization,possessessufficient authority to engage in collective bargaining on behalf of its membersto be deemed an employer within the meaning of that term as defined in theAct.'Accordingly, the undersigned finds, for the purposes of this proceeding,that Respondents Association and Oertel are engaged in commerce within themeaning ofthe Act.2 Indianapolis Cleaners and Launderers Club,87 NLRB 472,reversing 85 NLRB 1198;Wirts Distributing Company,et al,82 NLRB 669 ;Air Conditioning Company of SouthernCalifornia,et al,81 NLRB 946.'Retail Merchants Association of Terra Dante,Indiana,83 NLRB 112 The fact thatthe Association is not authorized to sign agreements is not determinative of whetherit is an employer as defined in the Act.The Everett AutomotiveJobbersAssociation,81NLRB 304, 307. 538DECISIONSOF NATIONAL LABORRELATIONS BOARDII.THE LABOR ORGANIZATIONS INVOLVEDDistrict No. 27, International Association of Machinists,' unaffiliated, Louis-ville Building & Construction Trades Council, AFL, and Falls Cities CarpentersDistrictCouncil of the United Brotherhood of Carpenters and Joiners ofAmerica, AFL, are each labor organizations within the meaning of Section 2 (5)of the Act.III.THE UNFAIR LABOR PRACTICESIn April 1949, Respondent Oertel had a collective bargaining agreement withthe United Brewery Workers (CIO), covering its production employees, andseparate agreements with the Electricians, Steamfitters, and Plumbers, AFLand the Machinists, covering its maintenance employees, in their respectiveclassifications.Oertel had no agreements with Respondents Council or Car-penters.The Machinists' agreement was effective from April 6, 1948, to April 6, 1949,with an automatic renewal clause for 1 year, subject to termination or modifica-tion by either party upon 60 days' written notice prior to its expiration date.TheMachinists served timely written notice of its intention to modify the agree-ment and thereafter the parties engaged in negotiations which ultimately re-sulted in the execution of a new agreement on August 8, 1949. In the course ofthese negotiations the parties in writing, extended the terms of the 1948 agree-ment for a total of 90 days, or until July 6, 1949.About April 1949,` Oertel, as well as Falls Cities and Fehr, determined to installa new bottle line which included the installation of a pasteurizer, bottle washer,bottle filler, labelers, and other equipment necessary to complete the line "fromthe time the empty bottles go into the washer until they came out the other end."Part of this equipment, the pasteurizer and bottle washer, was purchased byOertel, and Falls Cities and Fehr, from the Barry Wehmiller Company of St.Louis,Missouri.On April 15, Robert Weinhardt,° business representative ofthe Machinists, advised Paul Morton, executive secretary of Respondent Asso-ciation, that the Machinists had been notified by its sister local at BarryWehmiller, that the company had shipped certain equipment to Oertel and theother members of the Association and, in accordance with the terms of its cur-rent agreement with association members, the Machinists would furnish a suf-ficient number of skilled machinists to complete the installation.Weinliatdtenclosed with the letter a copy of the Machinists' working rules and rates appli-cable to construction and erection work.The 1948 agreement, under which theMachinists claimed the right to perform this work, provides :Section 2. Jurisdiction-The erection, making, repairing, assembling anddismantling of all machinery, automobiles and trucks, including lubricationof such equipment, shall be performed by qualified employeeswho are inaccord with the articles of this agreement and a part of the Union.This agreement further provides that the Machinists, upon request of the com-panies, will furnish competent help, if possible to do so.Anyperson so employedby the companies shall, after 30 calendar days, as a condition of continuedemployment become a member of and remain a member in good standing intheMachinists.Although all members of the Association executeda single4At the hearing the Trial Examiner,without objection,granted the General Counsel'smotion for leave to amend paragraph 4 of the complaint to allege that the Machinistsis a labor organization within the meaning ofthe Act.All references are to 1949,unless otherwise indicated.eWeinhardt's name also appears in the transcript as Windhart and Winehardt. OERTEL BREWING COMPANY539agreement containing the above terms, apparently the Machinists did not insistupon performance of the installation work at Falls Cities and Fehr and the in-stallation at those plants was made by an independent contractor employingmembers of the AFL, including members of Respondent Carpenters. In anyevent Falls Cities and Fehr are not named as respondents in the present case.Upon receipt of the Machinists' letter in April, Morton immediately forwardedthe same to Oertel.Morton also contacted the business representatives of thevarious unions with which Oertel had agreements and inquired as to what actioneach would take if a picket was placed at Oertel's plant. The "net result" ofthese inquiries, according to Morton, was that "if a picket line was put up theywould not honor it." Sometime in May Oertel began preparations for the in-stallation of its equipment.Before Oertel hired any employees for this work,Morton notified the business representatives of the Electricians, Plumbers, Steam-fitters, and Respondent Carpenters that Oertel contemplated employing membersof the Machinists rather than members of the Carpenters because of its agree-ment with the Machinists.On May 23, L. E. Hornbeck and T. A. Pitts,' repre-sentatives of Respondent Carpenters, conferred with Morton and stated that theCarpenters would place a picket at Oertel's if members of the Machinists wereemployed.The following day Morton telephoned Pitts and asked if he wouldbe willing to arbitrate the dispute which request was refused by Pitts.Whilethe record is not clear concerning any meetings between representatives of theMachinists and Morton, obviously such meetings were held, for Morton in re-porting the dispute to Oertel, by letter dated May 23, stated that after con-ferring separately with representatives of the Machinists and Carpenters eachUnion was still insistent that it be given the work, that one (Carpenters) re-fused to, meet jointly with the other, that arbitration of the dispute was notfeasible, and that the Union not employed would picket the brewery when workcommenced.Morton concluded his report by suggesting (1) that the work begiven to an independent contractor or (2) by the institution of court proceed-ings, if appropriate, to determine in advance the question of jurisdiction.GroverG. Sales testified that he acted as counsel for Oertel in this dispute and conferredfrequently with Pitts and Hornbeck as well as Weinhardt in regard to theirdemands.Sales stated that the Carpenters and Machinists would not agree toarbitrate the matter nor could any agreement be reached in regard to divisionof the work. In view of this statement, as well as Morton's report of May 23,and considering the matter from a "moral and legal standpoint," Sales declared,"I decided that under the contract of April 1948, extended until July 6, 1949,that under the terms and the spirit of that contract that I would be doing theMachinists an injustice if I did not grant them jurisdiction on that work."Accordingly, Sales advised Weinhardt that "we would give him the work andhoped he could finish by July 6," but when the contract expired on that day theMachinists would not be asked to continue to work beyond that date.WhenSales informed Pitts and Hornbeck of his decision to award the work to theMachinists they stated his decision was wrong and insisted that Oertel engagean independent contractor, who would employ only members of the Carpenters,to perform the work. This request was refused by Sales. Thereafter, Salesurged Oertel "to try to complete the job by July 6, so that there would be nofurtherissueinvolved after" that date.Although Sales did not state the dateon which Oertel granted the work to the Machinists, it seems clear from histestimony that it was sometime between the date of Morton's letter of May 23and June 3, the date on which the Machinists and Oertel agreed to extend the1948 agreement until July 6.INeither Hornbeck nor Pitts testified at the hearing. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 8, Oertel commenced work on the installation of its equipment.Following its decision to hire members of the Machinists rather than membersof Respondent Carpenters, Oertel employed four machinists : Three were hiredon June 8 and one on June 21, all of whom were referred to Oertel by theMachinists.In addition to the machinists, ironworkers, plumbers and pipefitters,and electricians were employed on the job.' The plumbers and pipefitters and electricians were employed by Schardeim and Link Electric Com-pany, respectively, independent contractors engaged by Oertel to perform certainphases of its installation work, while the ironworkers were hired by Oertel.All of the employees in the above categories were members of their respectivecraft unions affiliated with the AFL.On June 10 Respondent Carpenters, in protest against the hiring of machinists,placed a picket in front of Oertel's plant, the picket carrying a placard whichstated :Oertel Brewing Company is unfair to Falls Cities Carpenters DistrictCouncil.Respondent Carpenters continuously maintained a picket at Oertel's until July 7when, for the reasons stated below, picketing ceased.However, the picket linewas not honored by any of the employees of Oertel, or its independent con-tractors, and there was no interruption to Oertel's operations, either the brewingof beer or the installation of its equipment.As the expiration date of the Machinists' agreement, as extended, drew near,Attorney Sales kept in "constant touch" with Respondent Oertel concerningthe progress of the work. Sales was also "in daily touch with Mr. Pitts tryingto get him to withdraw the picket line, urging him to withdraw, and assuringhim that on July 6 that I would-Oertel would give any additional work tocomplete the job to the Carpenters, or to an independent contractor."Salesfurther informed Weinhardt that he could not "protect" the Machinists afterJuly 6 unless he, Sales, could get the "consent of the AFL Carpenters Union" andabsent such consent he would "instruct Oertels to discontinue the work to theMachinists."Finally, on July 6 Sales "urged Mr. Pitts for hours, pointing outthere was only a few days left, and asked him not to put me in the positionof calling these men off when they had only a few more days to complete thework."Pitts, in refusing to accede to Sales' request, declared that Sales "hadbeen wrong from the beginning" in granting this work to the Machinists eventhough Oertel did have an agreement with the Machinists, but after July 6there was no agreement whatever and therefore the Carpenters were entitledto perform the work. Although Sales promised Pitts that Oertel would notnegotiate a new agreement with the Machinists providing for the erection ofnew machinery and that Oertel would never again "be faced with this issueand controversy," nevertheless, Pitts remained adamant and refused to permitthe Machinists to complete the job.On the morning of July 6, H. A. Hooe,representative of the steam fitters or pipe fitters, and H. Hudson, president ofRespondent Council, met with Morton, arrangements for the meeting having beenmade by Hooe.Hooe and Hudson, according to Morton, stated that RespondentCouncil had held a meeting on the night of July 5, and "had voted to back up"Respondent Carpenters in its dispute with the Machinists and that they wouldnot "be responsible for the men [AFL craftsmen] and they would call themout if something was not done to take the Machinists off" the job.Hudson saidthe dispute was discussed with Morton but the meeting was inconclusive8The exact number employed in these crafts is not sfated,except that Oertel hired twoironworkers. OERTEL BREWING COMPANY541since the dispute was a matter for Oertel to decide, not the Association.Appar-ently, there was no further discussion at this meeting and at the conclusionthereofMorton immediately called Oertel and reported the substance of themeetingLater the same day the Association held a regular meeting attendedby representatives of all its members and Morton informed the representativesof his conversation with Hooe and Hudson that morning.However, the asso-ciation members did not discuss the subject nor take any action in this respectbecause it was a matter to be determined by Oertel.After the meeting Mortondiscussed the dispute with J. M. Culp, secretary of Oertel, and its associationrepresentative.Morton then telephoned Hudson and told him that he, Morton,wanted to confirm the position taken by Hudson and Hooe that morning, toavoid any misunderstanding, and Morton also informed Hudson that Culp waslistening in on their conversation.The testimony of Morton and Culp concern-ing this conversation is, in certain respects, conflicting.Thus, Morton statedthat he told Hudson he had to report to Oertel the conversation he had hadthat morning with Hudson and Hooe, and Morton reiterated that RespondentCouncil had voted to respect the picket line since the Machinists' contract hadexpired and that "they [Hudson and Hooe] would not be responsible for theirmen that worked at the Oertel Brewery, electricians, steamfitters and plumbers."Morton declared that Hudson "confirmed" his previous position.Culp testifiedthatMorton requested Hudson to repeat the conversation they had had thatmorning and Culp summarized Hudson's response to be, "that unless that workwas closed down and the machinists laid off that all AFL workers-they wouldn'tbe responsible, let's put it that way, for the conduct of the rest of the AFLworkers that were working on the various projects around the brewery."Hudsoncould not recall having such a conversation with Morton and Culp. Followingthis conversation Culp decided to shut down the installation job and imme-diately advised Finger, brewmaster at Oertel's, by telephone of his decision.Finger thereupon told three of the machinists that he had to "close down thejob" and lay them off. One machinist, Douglas, was not working that day andwas informed of his layoff the same evening by a representative of the Machinists.None of the machinists was reemployed on the installation job and Culp con-ceded that the quality of the work performed by the machinists had nothingto do with their layoff.Culp admitted that when the job was shut downthe electricians, pipe fitters, and steam fitters were probably transferred to otherwork at the plant, but that the ironworkers were laid off.Despite the actionthus taken by Respondent Oertel with respect to the Machinists, the Carpenters'picket appeared at the plant the following day, July 7.The same day Culp wasdiscussing the presence of the picket with another official of Oertel when heobserved Hudson making a purchase of beer at the plant. Culp then approachedHudson and attempted to discuss the matter with him but Hudson refused todo so in the absence of representatives of the Carpenters.Hudson thereupontelephoned Pitts and Hornbeck, and requested them to come to Oertel's for ameeting, which they did.However, the evidence is hazy concerning the discussionhad at this meeting.Although it is obvious that Culp approached Hudson andthereafter Pitts and Hornbeck, for the purpose of having the picket removed,yet Culp, in response to a question as to whether he directed such a requestto the union representatives, testified, "I don't think so, particularly, no.Thatmight have been in the conversation because ever3body was trying to be alawyer that morning. .. ."Again, Culp, when questioned as to whether hemade any inquiry as to why the picket was still present at the plant, replied,"I suppose that inquiry was made in a general way."Hudson described themeeting as a "long discussion" and that Pitts, Hornbeck, and officials of Oertel,11 v542DECISIONS OF NATIONAL LABOR RELATIONS BOARD"thought something could be arranged." In respect to picketing, the partiesstipulated at the hearing that Respondent Carpenters placed a picket at Oertel'son June 10, because Oertel employed members of the Machinists on' the joband that a picket remained at the plant until July 7, when he was removed byRespondent Carpenters.Thereafter, on July 11, Oertel engaged the contractingfirm of Sullivan and Cozart, which employed members of the AFL, to completethe installation job.Sullivan and Cozart employed the "same crew," i. e., elec-tricians, ironworkers, steam fitters, and pipe fitters, as had previously workedon the job, with the exception of the four machinists who were replaced by fourmembers of Respondent Carpenters. Sullivan and Cozart completed the installa-tion of the equipment in 6 days.On July 6 Morton, in writing, informed the Machinists that its contract ex-pired that day.Morton further advised the Machinists, concerning the nego-tiations for a new agreement, that the "breweries will definitely not committhemselves to give your Union exclusive jurisdiction over erection work." There-after, representatives of the parties met and on August 8, Oertel and the Ma-chinists executed an agreement which eliminated erection and installation workfrom the jurisdiction of the Machinists.The agreement is effective for the periodApril 6, 1949, to April 6, 1950, with an automatic renewal clause for 1 year,and subject to termination or modification by either party upon 60 days' noticein writing prior to its expiration.A. The contentions of the partiesThe contentions of the respective parties may be summarized as follows :Respondent Oertel asserts that it granted the installation work to the Ma-chinists pursuant to the terms of its then existing agreement with the Machinists,but upon the expiration of the agreement Respondent Oertel, being unable tosecure the consent of Respondent Carpenters to permit the machinists to com-plete the work, shut down the job and engaged an independent contractor, whoreplaced the machinists with members of Respondent Carpenters.Respondent Association contends that all decisions with respect to the as-signment of work, the shutdown of the job, and the engagement of an inde-pendent contractor were made exclusively by Respondent Oertel, not theAssociation.Respondent Council states that it took no part in the dispute and that itneither authorized nor ratified the purported actions of its president in anyattempts on his part to effectuate a settlement of the matter.Respondent Carpenters takes the position that traditionally its members wereentitled to perform the insetallation work irrespective of the Machinists' agree-ment since Respondent Oertel had no qualified Machinists' employees to do thiswork and on and after July 6, Respondent Oertel had the right to engage anindependent contractor, who employed its members, to complete the job.B. ConclusionsThe facts substantially are undisputed.As set forth above Respondent Oertelduring April 1949, decided to install new bottling equipment at its plant.TheMachinists demanded that work thereon be given to its members in accordancewith the terms of its existing agreement with Oertel.About the same time Re-spondent Carpenters, although it had no agreement with Oertel, demanded thatthe work be assigned to its members or in the alternative, that Oertel engagean independent contractor, who would employ members of the Carpenters, toperform the installation work.Efforts on the part of Oertel to resolve the dis- OERTEL BREWING COMPANY543pute thusarising fromthe demands through arbitration or division of workproved futile and each Union made it clear that unless it was awarded the workitwould picket the plant when the installation job commenced.While Re-spondent Oertel was certainly in an unenviable position in the disputebetweenthe Machinists and the Carpenters, nevertheless, the attendantcircumstancesdid not render too difficult its decision as to which of the .Unions should be as-signed the work.Thus, in April, Oertel had a valid agreement with the Ma-chinists under which it unquestionably had the right, if not the obligation, togrant the installation work to members of the Machinists. It is true that thisagreementexpired April 6, but thisis immaterialsince the parties duly ex-tended the terms thereof until July 6. Further, when the Machinists on April15, requested Oertel, through the Association, to assign the work to its members,Morton inthe course of his investigation of the dispute was plainly advisedby representatives of the various AFL craft unions that they wouldnot honorany picket line established at the plant.Accordingly, Respondent Oertel as-signed the work to the Machinists and thereafter hired four of its members andcommenced the installation of its equipment on June S.Following its threats to picket the job ifitsmemberswere not employedthereon,Respondent Carpenters placed a picket at Oertel's on June 10 andcontinuouslymaintained picketing until July 7.The AFL craftunions inaccordance with the assurances previously made through their representativestoMorton, as well as all other employees of Oertel, did not respect the picketline established by the Carpenters and Oertel suffered nointerruptionswhatso-ever to its operations.Attorney Sales urged Oertel to make every effort tocomplete the job prior to July 6, but when it became evident that this couldnot be accomplished, Sales was in daily contact with Pitts attemptingto securepermissionfrom the Carpenters to let the Machinists finish the job. Pitts,however, refused to grant such permission even though the work was nearlycompleted.1.The activities of Respondent CouncilThroughout the period April 15 to July 6, all efforts on the part of the Associa-tion and Oertel to settle the dispute were made with representatives of the Car-penters, the Machinists, and the various AFL craft unions.Morton had had con-siderable experience in negotiating and dealing with these various unions in thepast and undoubtedly was thoroughly familiar with the organizational setup andfunction of the particular craft unions as well as the Respondent Council. In thelight of this background, Morton, after stating that he discussed the dispute withHudson, whom he called the "head electrician," unequivocally declared that,up to July 6, he"had no connection or dealings with the Building Trades Councilas such"[Emphasis supplied.]Hudson testified that during June and Julyhe was president of the Council and also business manager for Local 369,ElectricalWorkers Union.Local 369 had one member regularly employed as amaintenance electrician at Oertel's and when Oertel commenced its installationjob, Link Electric Company, the electrical contractor thereon, employed members(the number not stated) of Local 369. Plainly, Hudson had knowledge of thedispute between the Carpenters and the Machinists at an early date and,admittedly, Hudson knew that the Carpenters maintained a picket at the plantin June and early July.Hudson further testified neither the members of Local369 nor any of the other crafts respected the Carpenters' picket line. Indeedthere is no evidence to show that the dispute was even brought to the attentionof the Council until July 5.On the evening of that date Respondent Councilheld its regular meeting and the subject of the dispute was brought to the 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDattention of the Council by Pitts.The minutes of this meeting were producedby Hudson and disclose that :Brother Pitts reported that Falls Cities Carpenters District Council hasplaced a picket on the Oertel Brewing Company because the Machinistsare setting up new machinery in the brewery.He stated that the Electricalworkers, Iron workers and others had failed to observe this picket line,and were working on the job.According to Hudson, Pitts "wanted support" on behalf of the Carpenters'picket line and simply made a "statement" to that effect.None of the Councildelegates replied to the request of Pitts because, as Hudson stated, "we do notrecognize a picket line where there is a jurisdictional squabbleinvolved" a andPitts "knew it."The Council minutes do not show any motion introduced byPitts requesting support of the Carpenters' picket line nor any discussion orvote by the Council upon the "statement" of Pitts. As appears above,Hudsonand Hooe met with Morton the followingmorning,July 6, and informed Mortonthat the Council had voted to back up the Carpenters and that they would notbe responsible for members of the AFL craft unions crossing the picket line.Later that day Morton called Hudson, and with Culp listeningin, discussed theposition taken by Hudson at the meeting of the same morning.While Mortonstated that Hudson "confirmed" his position that the Council had voted tosupport the Carpenters and would not be responsible for members of other craftscontinuing to work, Culp made no mention of any vote or action taken by theCouncil in respect to the Carpenters' picket line but testified in substance that"they wouldn't be responsible . . . for the conduct of other craftsmen" at theplant.Again, Attorney Sales stated that Hudson calledhim, at some dateprior to the expiration of the agreement, July 6, and advised him that if theCarpenters insisted upon being assigned the work he, Hudson, "would respectthe picket line and call out any workers, AFL construction workers under hisjurisdiction."When asked if Hudson mentioned the Council in the course ofthis conversation, Sales replied, "I just knew who he was.He didn't have tomention anything."Further, when the General Counsel propounded the directquestion to Sales if the conversation with Hudson was a "prime factor" in hisfinal determination to shut down the job, Sales failed to categorically answerthe question although he did review the dispute at some length.Hudson ad-mitted that he and Hooe generally discussed the dispute with Morton on July6,but he could not recall the telephone conversation with Morton and Culplafe'r the same day.Admittedly, Respondent Council refrainedfrom any par-ticipation in the dispute from its inception in April until July 5.In this periodall negotiations and efforts to resolve the matter were conductedby representa-tives of the Carpenters, the Machinists, and Respondents Association and OerteLThere is not only a complete absence of the usual indicia of Council participa-tion in such matters (see,Los Angeles Building and Construction Trades Council,AFL,83 NLRB 477;United Brotherhood of Carpenters and Joiners of America,Millwright Local No. 1102, etal., 88 NLRB 844;Lloyd A. Fry Roofing Company,et at.89 NLRB 854) but affirmatively it is undisputed that the Council neverauthorized any of its officers or delegates to take any part therein.Again, theplacard displayed by the Carpenters' picket clearly disclosed that the disputewas between the Carpenters and Oertel and certainly there wasno indicationthat the Council in any manner authorized or participated in the picketing. In-deed, the contrary is true for all members of the AFL craft unions affiliated with9Hudson considered this a jurisdictional dispute eventhough theMachinists is andwas not then affiliatedwith the AFL. OERTEL BREWING COMPANY545the Council refused to honor the Carpenters'picket line throughout the entiretime it was established at the plant from June 10 to July 7, and Hudson statedthat it would not have been respected even if maintained subsequent to thatdate.In view of these facts it seems unlikely that Hudson would have informedMorton on July 6 that the Council had voted to support the Carpenters in itsdispute and in the light of the testimony of Morton and Culp bearing upon theirconversation with Hudson,the undersigned is not convinced that Hudson madesuch a declaration.This conclusion is further supported by the conduct ofHudson the following day when he met Culp at the plant while making a pur-chase of beer.On this occasion when Culp sought to discuss the presence ofthe Carpenters'picket with Hudson, the latter refused to do so in the absenceof representatives of the Carpenters and thereupon immediately telephonedPitts and Hornbeck to come to Oertel's, which they did.While Culp's testimonyis hazy and inconclusive as to just what transpired at this meeting,the factthat Hudson declined to even discuss the continued presence of the picket withCulp unless Pitts and Hornbeck were present, demonstrates to the undersignedthat Hudson was well aware that he had no authority to act on behalf of theCouncil concerning the removal of the picket and refused to become involved inthe matter.The mere fact that Hudson was present during this conversationis, in the opinion of the undersigned,of no particular significance.This evidenceisplainly insufficient to warrant even an inference that Respondent Councilauthorized or ratified the action of the Carpenters in placing a picket at Oertel'sor that the Council took any steps whatsoever to have the picket withdrawn.Further, the parties stipulated that on June 10, Respondent Carpenters placeda picket at Oertel's because it employed members of the Machinists on the joband maintained such picket until July 7, when he was removed by RespondentCarpenters.The only other evidence adduced by the General Counsel relatingto council participation in the dispute is the statement attributed to Hudsonon July 6 by Morton and Culp that "they" would not be responsible for mem-bers of the AFL craft union continuing to work at the plant while the Carpentersmaintained its picket line.The undersigned entertains no doubts that Hudsonmade a statement to that effect to Morton and Culp on July 6. However,itmustbe remembered that Hudson and Hooe met with Morton on the morning of thatday and informed Morton they could not be responsible for the continued em-ployment of"our members"on the job.Morton admitted that he knew andunderstood the statement by Hudson did not mean that "Council members wouldbe pulled out of the brewery," but that the phrase"our men" was limited andrestricted to members of the crafts represented by Hudson and Hooe, the elec-tricians,and plumbers and steam fitters, respectively.Nor does the testimony ofSales indicate that Hudson was acting on behalf of the Council.Indeed, Salesin response to the direct question propounded by the General Counsel,whetherHudson mentioned the Council to him about July 6, stated, "I just knew who hewas.He didn't have to mention anything."Obviously,this assumption on thepart of Sales carries no weight and is entitled to no consideration.Certainly,under these circumstances it cannot be said that Respondent Council"attemptedto cause and thereafter caused" Respondents Oertel and Association to dischargethe machinists as alleged in the complaint.For the reasons set forth above,it is the finding and conclusion of the undersigned that the Council did notauthorize or ratify the action of Respondent Carpenters in picketing RespondentOertel's plant, nor did the Council support the Carpenters in its dispute withOertel or secure the removal of Respondent Carpenters' picket at the plant.Therefore,the evidence adduced by the General Counsel fails to sustain the al-legation of the complaint that Respondent Council engaged in unfair labor943732-51-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices in the manner described therein.The motion to dismiss the complaintmade by Respondent Council is, accordingly, granted.2.The activities of Respondent AssociationThe evidence reveals that the Association has in the past conducted collectivebargaining negotiations on behalf of its members with labor organizations butwhen agreement was reached between its members and the particular union, asingle agreement was signed by each of its members and enforcement of theterms of the contract was left to the individual member.Respondent Associa-tion was injected into the present dispute at an early date and Morton, its secre-tary, actively participated in negotiations and conferences with representativesof both Oei tel and various unions in an attempt to amicably resolve the matter.In accordance with association policy, Morton had no authority to settle thedispute since decision relating to such matters was vested exclusively in its re-spective members, in this case Oertel.Morton, of course, kept Oertel advisedconcerning his meetings with representatives of the Unions. In the opinion of theundersigned, Respondent Association, through Morton, did act for and on behalfof Respondent Oertel in this matter.However, the undersigned is of the opinionthat the Association has not engaged in any unfair labor practices. The com-plaint alleges on or about July 6, Oertel "and the Association, by their officersand agents, discharged the employees .. . [named therein] and thereafterfailed and refused to reinstate said employees," in violation of Section 8 (a) (3)and (1) of the Act. The undisputed evidence shows that the decision to shutdown the installation job and discharge the machinists was made exclusively byrepresentatives of Respondent Oertel, namely, Sales and Culp.Further, thereis no evidence indicating that the Association advised or counseled RespondentOertel in reaching its decision to discharge the machinists or that it recommendedthe discharge of these employees. Since the General Counsel failed to adduceany evidence to support the allegations of the complaint that the Associationhad engaged in and was engaging in any unfair labor practices, the motion todismiss the complaint made by Respondent Association is granted.3.The activities of Respondents Oertel and CarpentersAs previously stated, Sales testified that Oertel decided to award the workto the Machinists under the terms of its then existing agreement and refused toaccede to the demands of the Carpenters that its members perform the workor that the job be given to an independent contractor who, in turn, would employmembers of the Carpenters.Accordingly, Oertel employed four machinists torthe installation job.The Carpenters thereafter continuously picketed the plantfrom June 10 to July 7, and removed its pickets only when Respondent Oertelclosed down the entire installation job and discharged the machinists.Oertelthereupon engaged an independent contractor, Sullivan and Cozart, to completethe installation work.Sullivan and Cozart did complete the job using the "samecrew" that worked thereon prior to July 6, with the exception of the four ma-chinists, who were replaced by four members of the Carpenters.The RespondentOertel seeks to justify its discharge of the machinists on the grounds that itscontract with the Machinists expired on July 6 and, therefore, it was under noobligation to continue to employ any members thereof. The testimony ofSales and Culp plainly refutes this contention. Sales stated that prior toJuly 6 he "attempted to persuade the Carpenters to let them [the Machinists]finish the work.The Carpenters were entitled to the work and told them tolet the work to an independent contractor." Culp explained that Oertel was OERTEL BREWING COMPANY547desirous of having the Machinists complete the work and"we were hoping thatthe machinists were so far along with the job that two or three days gracewould have been given by all concerned and the job would have finished... ."Moreover,the Respondent Oertel "was very much upset" by the Carpenters'picketline and was constantly attempting to have it removed because it constituteda threat to its building construction projects then in progress at the plant, thework thereon being performed by members of various AFL craft unions. TheRespondent Oertel also feared that members of the BartendersUnion, AFL,might support the Carpenters in this dispute and refuse to purchase its beer.The above evidence conclusively shows and the undersigned finds, that theRespondent Oertel did not discharge its machinist employees by reason of theexpiration of its agreement with the Machinists,but yielded to the demandsof the Carpenters,enforced by its picket line, that the machinist employees,who were members of the Machinists,be discharged for that reason and bereplaced by members of the Carpenters or that Oertel,after discharging themachinists,engage an independent contractor who would employ members ofthe Carpenters.Section 8(a) (3) of the Act declares it an unfair laborpractice for an employer to encourage or discourage membership in any labororganization by discrimination in regard to the hire or tenure of employment,or any term or condition of employment :Provided,That nothing in this Act...shall preclude an employer frommaking an agreement with a labor organization(not established, main-tained or assisted by any action defined in section 8 (a) of this Act as anunfair labor practice) to require as a condition of employment membershiptherein on or after the thirtieth day following the beginning of suchemployment or the effective date of such agreement,whichever is the later ;(i) if such labor organization is the representative of the employees asprovided in section 9 (a), in the appropriate collective bargaining unitcovered by such agreement when made;and (ii)if,following the mostrecent election held as provided in section 9 (e) the Board shall,havecertified that at least a majority of the employees eligible to vote in suchelection have voted to authorize such labor organization to make suchan agreement : .. .Thus, it is plain that the Respondent Oertel having employed four membersof the Machinists for its installation job could not thereafter discharge theseemployees at the insistence of the Respondent Carpenters because of theirnonmembership therein, irrespective of whether the Machinists'agreement wasstill effective or had expired,in the absence-of a contract with the Carpentersmade in conformity with the provisions of Section 8 (a) (3) of the Act. It isundisputed,and the undersigned finds, that there was no contract in existencebetween Respondent Oertel and Respondent Carpenters which protected thedischarges,and that by discharging the machinists,Robert L. Crutcher, JamesW. Douglas,Ralph W. Ohlman, and R. G. Thompson,on July 6, 1949,RespondentOertel violated Section 8(a) (3) of the Act.(Lloyd A. Pry Roofing Company,et al.,89 NLRB 854.)It is further found that by the discharge of Robert L. Crutcher,James W.Douglas, Ralph W. Ohlman, and It. G. Thompson,on July 6, 1949, the RespondentOertel has interfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act,thereby violating Section 8 (a)(1) of the Act.Section 8 (b) (2) of the Act provides that it shall be an unfair labor practicefor a labor organization or its agents,"to cause or attempt to cause an employer 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDto discriminate against an employee in violationof Section8 (a) (3). . .."The evidence clearly shows, and the undersigned finds, that Respondent Car-penters demanded that Oertel employ its members on the installation job ratherthan members of the Machinists and threatened to picket the plantifOertelrefused to accede to this dbmand.Thereafter, when Oertel employedmembersof the Machinists to perform this work Respondent Carpenters immediatelyplaced a picket line at the plant and continuously maintained the same untilRespondent Oertel discharged the machinists and replaced them withmembersof the Carpenters.By thus attempting to cause and causing RespondentOertel to discharge Robert L. Crutcher, James W. Douglas, Ralph W. Ohlman,and R. G. Thompson, on July 6, 1949, by reason of their membership in theMachinists and because of their nonmembership in the Carpenters in violationof Section 8 (a) (3), the Respondent Carpenters had violated Section 8 (b)(2) of the Act.(Lloyd A. Fry Roofing Company,et at., supra.)Having found that by causing the Respondent Oertel to discriminatorily dis-charge the machinists, it would ordinarily follow that Respondent Carpentersrestrained and coerced the machinists in the exercise of the rights guaranteedin Section 7, thereby violating Section 8 (b) (1) (A) of the Act.(UnionStarch and Refining Company,87 NLRB No. 137.)However, the complaint doesnot allege a violation of Section 8 (b) (1) (A), so accordingly, the undersignedmakes no finding or recommendations in this respect.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent Oertel, set forth in Section III, above, occurringin connection with the business operations of Respondent Oertel, set forth inSection I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondents Oertel and Carpenters have engaged in unfairlabor practices, the undersigned will recommend that they, and each of them,cease and desist therefrom and take the affirmative action set forth belowwhich the undersigned finds will effectuate the policies of the Act.Since it has been found that Respondent Carpenters attempted to cause andcaused Respondent Oertel to discriminatorily discharge Robert L. Crutcher,James W. Douglas, Ralph W. Ohlman, and R G. Thompson on July 6, 1949, forthe reason that said employees were members of the Machinists and were notmembers of the Carpenters, the undersigned will recommend that RespondentOertel make said employees, and each of them, whole for any loss of pay eachmay have suffered by reason of such discrimination by payment to him of asum of money equal to that he normally would have earned as wages from thedate of such discriminatory discharge to the date which the employment ofeach of said employees would have been terminated, absent discrimination.Since it has been found that by such discrimination the Respondent Oertel hasviolated Section 8 (a) (3) and Section 8 (a) (1) of the Act and the RespondentCarpenters has violated Section 8 (b) (2) of the Act, the undersigned will rec-ommend that Respondents Oertel and Carpenters, jointly and severally make theabove-named employees whole in the manner above described, less their net earn-ings 10 during the period of such discrimination.10 SeeCrossett Lumber Company,8NLRB 440;Republic Steel Corp. V. N. L. R. B.,311 U. S. 7. DEENA PRODUCTS COMPANY549Upon the basis of the foregoing findings of-fact and upon the entire record inthe case, the undersigned makes the following:CONCLU13ION13 OF LAW1.District No. 27, International Association of Machinists, Louisville Build-ing & Construction Trades Council, and Falls Cities Carpenters District Councilof the United Brotherhood of Carpenters and Joiners of America, AFL, arelabor organizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire or tenure of employment or anyterm or condition of employment to encourage or discourage membership in anylabor organization of Robert L. Crutcher, James W. Douglas, Ralph W. Ohlman,and R. G. Thompson, thereby encouraging membership in Falls Cities CarpentersDistrictCouncil of the United Brotherhood of Carpenters and Joiners ofAmerica, AFL, Respondent Oertel Brewing Company has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (3) of theAct.3.By said conduct Respondent Oertel Brewing Company interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, and has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (a) (1) of the Act.4.By causing Respondent Oertel Brewing Company to discriminate againstRobert L. Crutcher, James W. Douglas, Ralph W. Ohlman, and R. G. Thompsonin violation of Section 8 (a) (3) of the Act, Respondent Falls Cities CarpentersDistrictCouncil of the United Brotherhood of Carpenters and Joiners ofAmerica, AFL, has violated Section 8 (b) (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]DEENA PRODUCTSCOMPANYandUNITED SERVICE EMPLOYEESUNION,LOCAL329,OF THE BUILDING SERVICE EMPLOYEES INTERNATIONALUNION, AFFILIATED WITH TILE A.F.L.Case No. 13-CA-241.March 1, 1951Decision and OrderOn October 31, 1950, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.-The Trial Examiner also found'The Respondent contends that the Trial Examiner is without authority to find aviolation of Section 8 (a) (3) of the Act as to certain employees named in the complaintbecause they are not named in the original or amended charge.For the reasons statedinCatlaey Lumber Company,86 NLRB 157, enfd. 185 F. 2d 1021 (C. A. 5, Jan. 22, 1951),we find this contention to be without merit.93 NLRB No. 77.1